



EMPLOYMENT CONTRACT


Employer: Cushman & Wakefield Debenham Tie Leung Limited ("Employer")
Name of Employee: John Forrester
Role: Global President, Cushman & Wakefield
Start Date: 31 December 2018
Location: 43/45 Portman Square, London, W1A 3BG
Continuous Service Date: 30 August 1988


This contract contains a statement of the particulars of your employment as
required by section 1 of the Employment Rights Act 1996.


1.
DUTIES



1.1
During your employment under this Agreement, you will:



(a)
perform the role defined above or such other role of equivalent status as the
Employer may reasonably require;



(b)
comply with all reasonable requests and instructions given or made by your line
manager and keep them regularly informed and promptly provide such explanations,
information and assistance as to your activities or the business of the Employer
and any Associated Employer as may be reasonably required ;



(c)
devote the whole of your time, attention and ability during normal working hours
to your duties under this Agreement; and



(d)
faithfully and loyally serve the Employer to the best of your ability and use
your utmost endeavours to promote its interests and those of the Associated
Companies in all respects.



2.
HOURS OF WORK



2.1
Your normal working hours will be from 9 am to 5 pm Monday to Friday including a
one hour unpaid lunch break, together with such additional hours (without
additional remuneration} as may be necessary for the proper performance of your
duties.



2.2
You agree that the maximum weekly working time as set out in regulation 4 of the
Working Time Regulations 1998 does not apply in relation to your employment.
This agreement will apply indefinitely subject to your right to withdraw your
agreement on providing three months' written notice.



3.
PLACE OF WORK



3.1
Your normal place of work is as stated above or such other place within a
reasonable commuting distance of your home address which the Employer may
reasonably require for the proper performance and exercise of your duties.

3.2
You may be required to travel anywhere within the UK or overseas as is necessary
for the proper performance and exercise of your duties. However, unless
expressly agreed otherwise, you will not be required to work outside the UK for
any continuous period of more than one month.



4.
REMUNERATION



4.1
Your basic salary is based on an annual salary of £465,000 per annum (inclusive
of any fees due to you from the Employer), accruing from day to day. Your salary
is payable in arrears in monthly Instalments by direct credit transfer into your
bank or building society account.



4.2
You will be paid on the 27th of each month (or on the working day before if it
falls over a weekend or a UK public holiday). Although the Employer will do its
best to ensure that your salary is paid on time, it will not be responsible if
it fs paid late because of bank transfer delays. Further, the Employer reserves
the right to change your pay date on reasonable notice and you will be notified
of any change in writing.



4.3
Your basic salary will be reviewed annually and you will be notified in writing
of any change to your salary. The Employer will not be obliged to increase your
salary on any such salary review. There will be no review of your basic salary
after notice has been given by either party to terminate your employment.



4.4
The Employer may, in its absolute discretion, pay you a bonus of such amount, if
any, as the Employer may determine having regard to the performance of the
Employer, and of the part of the business in which you work, and to your
individual performance and contribution to the same, provided that:





--------------------------------------------------------------------------------







(a)
if the Employer makes a bonus payment to you in respect of any bonus year, this
does not place the Employer under any obligation to make a bonus payment in
respect of any subsequent bonus year and you agree that in those circumstances
you would have no expectation of receiving such a payment;



(b)
no bonus will be paid if before the date on which the Employer usually pays
bonuses your employment under this Agreement is terminated for any reason or you
are under notice of termination (whether given by you or the Employer);



(c)
you agree to repay as a debt to the Employer, immediately on demand, such amount
of any bonus as the Employer may reasonably determine (and will forfeit any
future bonus to which you may be eligible) if, in the reasonable opinion of the
Employer:



(i)
you have misled the Employer regarding the performance of the part of the
business in which you work (including but not limited to your performance and
contribution to that part);



(ii)
your actions during the relevant bonus year have subsequently caused the
Employer or any Associated Employer reputational damage or significant financial
loss; or



(iii)
your actions during the relevant bonus year have given rise to a professional
indemnity claim by a client or third party which has resulted, or is likely to
result (in the view of the Employer's General Counsel or any external legal
advisers acting on behalf of the Employer in respect of the claim), in an award
of damages against the Employer or any Associated Employer;you agree to repay as
a debt to the Employer, immediately on demand, such amount of any bonus as the
Employer may reasonably determine if an error (including a misstatement or
omission) found In any published financial statements in relation to the
Employer or any Associated Employer requires a material downward restatement or
which otherwise is material to the Employer or any Associated Employer but
excluding any restatement due to a change in accounting policy or to rectify a
minor error.



(e)
Eligibility for any bonus will be subject to the rules of the relevant bonus
scheme in place from time to time. Unless expressly stated otherwise In writing,
in the event of any conflict between this clause 5.4 and the rules of any bonus
scheme or arrangement, this clause 5.4 will prevail.



4.5
The payments and benefits in this clause and clause 6 below shall be subject to
the income tax and national insurance contributions that the Employer is obliged
by law to pay or deduct. Further, for the purposes of the Employment Rights Act
1996 or otherwise, you consent to the deduction of any sums due by you to the
Employer or any Associated Employer at any time from your salary or any other
payment due from the Employer or any Associated Employer to you. You also agree
to make payment to the Employer of any sums due from you to the Employer or any
Associated Employer upon demand by the Employer at any time.



5.
PENSION



5.1
The Employer shall comply with its obligations under the Pensions Act 2008
(including auto enrolment) in so far as it applies to you from time to time. You
consent under this Agreement to the deduction of pension contributions from your
remuneration and to the supply and processing of personal data in so far as it
is reasonably necessary for the Employer to comply with its obligations under
the Pensions Act 2008.



5.2
Further details about the Employer's current pension arrangements can be
obtained from HR. The Employer's pension arrangements and contributions payable
under those arrangements will be 10% of your Salary per annum and may change
from time to time at the Employer's sole discretion, provided that it complies
with its obligations under the Pensions Act 2008.



5.3
A contracting out certificate is not in force for your employment.



5.4
Should you decide to opt out of enrolling into the Employer's pension, the
Employer will pay you cash in lieu of any pension entitlement equal to 10% of
your Salary per annum subject to deduction for income tax and national insurance
contributions.



6.
BENEFITS



6.1
The Employer operates a flexible benefits scheme ("Flex") which allows you to
alter the level of cover you receive for certain benefits within certain limits,
details of which are available on the HR Intranet. Eligibility for the scheme is
at the Employer's discretion. The Flex year currently runs from 1 January to 31
December, with an annual enrolment period in November each year. If you are
eligible for membership, you will be offered the chance to enrol at the first
monthly opportunity after the commencement of your employment.





--------------------------------------------------------------------------------





6.2
Eligibility for Flex does not affect in any way your right to salary or any
benefits under this Agreement. However, once you elect to make changes to your
remuneration under Flex, these changes will be effective for a fixed period of
time, normally until the end of the relevant Flex year or longer for benefits
that have a fixed cover period.



6.3
The Employer provides funding for certain benefits within the Flex benefits
scheme, details of which can be found on the HR Intranet. The Employer reserves
the right to amend or withdraw funding.



6.4
Your participation in Flex will be varied as follows:



6.4.1
Life cover will be provided as £1.86m Jump sum under Flex with a further £2.14m
subject to you satisfying the conditions stipulated by the underwriters of the
scheme;



6.4.2
Private Medical cover will be at Advanced Family level or equivalent. You will
have access to a private GP service at the Employer's cost. The cost of any
personal prescriptions will be for your own account;



6.4.3
You will be entitled to an annual health assessment with a private GP and the
Employer will meet any reasonable costs of recommended investigatory health
investigations;



6.4.4
Your participation in the Income Protection scheme will be at £150,000 per
annum.



6.5
If you elect or are eligible to receive any form of insurance benefit (for
example private medical insurance, income protection insurance and/or life
assurance) your participation in any insurance scheme is:



(a)
subject to its terms and conditions from time to time in force (which may be
varied without notice);



(b)
conditional on you satisfying any applicable requirements of the insurers;



(c)
on the basis that the Employer will not be liable to pay any sums to or in
respect of you and/or your dependents unless the Employer has received payment
in full from the insurer; and



(d)
on such terms as the Employer may from time to time determine in its absolute
discretion. In particular, participation may be excluded where in the Employer's
opinion cover can only be provided on the basis that exceptional conditions or
unusually high premiums are imposed or levied by the insurer.



6.6
Nothing in this clause 6:



(a)
gives rise to any express or implied limitations on the ability of the Employer
to terminate this Agreement at any time in accordance with its terms or
otherwise; or



(b)
gives you any rights to the continuation of existing benefits or any rights to
prospective benefits following termination of your employment.



6.7
The Employer reserves the right to vary the dates on which the Flex year starts
and finishes, and to vary or withdraw the provision, or change the provider, of
any benefits provided under Flex at its absolute discretion.



6.8
You will be entitled to either a car allowance of £13,200 per annum subject to
deduction for income tax and national insurance contributions or alternatively
you may participate in the Employer car scheme.



6.9
You will be entitled to assistance in the preparation and submission of annual
tax returns in respect of each financial year you were employed by the Employer
up to a maximum cost of £5,000 per year exclusive of VAT.



6.10
You will be entitled to membership of one approved professional body (not
including RICS) which the Employer will reimburse you for subscription fees.



7.
EXPENSES



7.1
The Employer will reimburse you for all reasonable expenses properly and
necessarily incurred by you in the proper performance of your duties, in
accordance with and subject to your complying with any Employer policy on
expenses and the reimbursement of expenses which is in force at the time.



7.2
The Employer shall be entitled to deduct from your salary any expenses not
properly claimed in accordance with Employer policy, including any such expenses
incurred on any corporate credit card.



8.
HOLIDAYS







--------------------------------------------------------------------------------





8.1
In addition to the normal bank and public holidays you are entitled to unlimited
working days' paid holiday during each holiday year. The Employer's holiday year
currently runs from 1 January to 31 December. However, the Employer reserves the
right to vary the dates on which the holiday year starts and finishes.



8.2
You should agree the dates of your holiday in advance with your line manager;
holidays will be agreed subject to the needs of the business and departmental
cover.



8.3
Accrued but untaken holiday may not be carried forward from one year to the next
and will be forfeited. No payment in lieu will be made in respect of holiday not
taken in any holiday year (save on termination).



8.4
For the holiday year during which your employment under this Agreement commences
or terminates you will be entitled to such proportion of your annual holiday
entitlement as the period of your employment in each such year bears to one
holiday year. The Employer may require you to take some or all of any
outstanding holiday entitlement during your notice period. Upon termination of
your employment for whatever reason you will, if appropriate, not be entitled to
salary in lieu of any accrued but untaken holiday entitlement but you will be
required to repay to the Employer any salary received in respect of holiday
taken in excess of your proportionate holiday entitlement. For the purposes of
calculating such payment in lieu or such repayment, a day's paid holiday will be
taken to be your annual basic salary divided by 260.



9.
SICKNESS



9.1
If you are absent from work due to sickness, accident, injury or other
incapacity, you must inform the Employer, normally your line manager, as soon as
possible. You must keep the Employer regularly informed of the reasons for and
expected duration of your absence. Entitlement to sick pay may be affected by
late notification.



9.2
When any period of absence continues beyond seven calendar days (including
public holidays and weekends) you must obtain and Immediately forward to the
Employer a Statement of Fitness For Work signed by a doctor. If absence
continues after the expiry of the first medical certificate, further medical
certificates must be obtained as necessary and regularly to cover the whole
period of absence and these must be forwarded to the Employer immediately on
each occasion.



9.3
Immediately following your return to work after any period of absence due to
sickness, accident, injury or other incapacity you must complete a
Self-Certification of Absence form, in accordance with the Employer's Absence
Policy, from time to time in force.



9.4
Subject to compliance with the Employer's sickness notification and
certification requirements from time to time in force you will be entitled to
sick pay as set out in the Employer's Absence Policy, which is available on the
HR Intranet. Any Employer sick pay paid includes Statutory Sick Pay. For the
purposes of Statutory Sick Pay, your qualifying days are the days on which you
normally work.



9.5
You may be required to be medically examined at the Employer's expense by a
doctor or occupational health adviser nominated by the Employer. You agree that
any report produced in connection with any such examination may be disclosed to
the Employer and the Employer may discuss the contents of the report with the
relevant doctor or occupational health adviser.



10.
OUTSIDE INTERESTS



10.1
During your employment under this Agreement you must not:



(a)
engage in any activities that could detract from the proper performance of your
duties under this Agreement;



(b)
engage or be concerned or interested directly or indirectly in any other trade,
business or occupation whatsoever of any other person, firm or Employer (save as
the holder for investment





--------------------------------------------------------------------------------





of any securities that do not exceed three per cent in nominal value of the
issued share capital or stock of any class of any Employer quoted on a
recognised stock exchange) without first having obtained the prior written
consent of the Employer; and


(c)
without the prior written consent of the Employer directly or indirectly receive
or retain any payment or benefit, either in respect of any business transacted
(whether or not by you) by or on behalf of the Employer or any Associated
Employer or with a view to any such business being transacted.



10.2
Without prejudice to the generality of clause 10.1, it is a specific requirement
on appointment as an employee of the Employer or of any Associated Employer that
in order to minimise any possible conflict (whether actual or perceived) you
must disclose in writing to the Employer Secretary details of:



(a)
any existing directorships held in another Employer;



(b)
all personal shareholdings in property companies or commercial property;any
personal shareholdings you have in any Employer, where you believe that your
shareholdings might be perceived to influence your impartial and independent
advice in the event that you were acting for, or against, that organisation; and



(c)
any personal shareholdings you have in any Employer, where you believe that your
shareholdings might be perceived to influence your impartial and independent
advice in the event that you were acting for, or against, that organisation; and



(d)
any family interest which could have the same outcome, as stated in sub-clause
(c) above.Your duty to disclose any of the above is ongoing and you must inform
the Employer immediately if your circumstances change.



11.
ESTATE AGENCY WORK AND OTHER REGULATED ACTIVITIES



11.1
Given the nature of the Employer's business your attention is specifically drawn
to the rules relating to estate agency work and other regulatory activities set
out below. On request from the Employer you agree to provide such declarations
as the Employer considers necessary to satisfy it of your ongoing compliance
with these rules.



Estate Agents Act 1979


11.2
The Estate Agents Act 1979 ("1979 Act") imposes certain restrictions on those
engaged in estate agency work and you are required to comply with the terms of
the Act. In particular you may not enter into negotiations with any person in
respect of any transaction involving land if you have or if, as a result of the
transaction, you may have any personal interest (as defined in Section 21 of the
1979 Act) in the land, without first disclosing the nature and extent of that
interest to both the person involved and the Employer. If, in respect of any
transaction, you are in doubt as to the disclosure requirements, you are
required to give full details in writing to your line manager and to await
approval before proceeding. In the event of any prohibition order or warning
order being made against you pursuant to Section 304 of the 1979 Act or if, for
any reason, you become legally incapable of carrying out your work, the Employer
shall be entitled to terminate your employment forthwith without prior warning.



Preparing Agency Particulars and Ongoing Marketing


11.3
It is a criminal offence to provide or repeat a false or misleading statement
about a property that is being marketed. This applies not only to written
documents such as sales particulars but also to oral statements, pictures and
plans. It is your responsibility to ensure that you take necessary precautions
to ensure that all information being provided about a property is accurate and
do not make any misleading omissions. When compiling agency particulars you must
make sure that; you have confirmed in writing any verbal information given to
you about the property, all facts stated in your particulars are correct
including floor areas and tenure, and a copy of the draft details is sent to the
client for approval. All of these points must also be approved by your line
manager. Any transgression could result in you being prosecuted personally and
will also be regarded as a serious breach of the Employer's disciplinary rules,
which could lead to your dismissal without prior warning.



Financial Services and Markets Act 2000


11.4
You are required to comply with the terms of the Financial Services and Markets
Act 2000 ("2000 Act") which governs, amongst other things:



(a)
certain types of investment activity;



(b)
certain activities relating to insurance; and



(c)
market abuse and insider dealing.







--------------------------------------------------------------------------------





11.5
You must be aware that it is illegal to undertake or advise upon certain types
of investment and insurance business without proper authorisation and it is
important therefore that all employees are aware of the restrictions that this
will place upon them. Similarly, you may obtain price sensitive information
about the Employer or an Associated Employer, our clients or other companies
during your employment, the confidentiality of which must be strictly
maintained. The penalties for transgressing are severe and will be regarded as a
serious breach of disciplinary rules and could lead to your summary dismissal.
You should consult the Legal Team before you act if you are in any doubt as to
whether this legislation applies to what you are doing.



Investment


11.6
If you are not formally authorised by the Financial Conduct Authority ("FCA") to
do so, you should make no attempt to advise or deal in any way in matters
involving, without limitation, the purchase or sale of shares, stock,
debentures, government and public securities, instruments conferring rights for
other shares or securities, unit trusts, life assurance policies and pension
policies. It must be stressed that advising as well as dealing in such
instruments is investment business for the purposes of the 2000 Act. Advising on
indirect property transactions is the most common form of regulated activity
undertaken within the Employer. Any questions on carrying out potentially
regulated activity must be directed to the Legal Team.



Insurance


11.7
The acts of assisting with and arranging insurance matters are regulated
activities, and should only be undertaken by employees with the requisite
authority. These activities are most likely to be relevant to employees working
in the Asset Services teams. You must speak to the Legal Team before proceeding
with any insurance related matters. No employees should be giving advice
relating to insurance.



Market Abuse and Insider Dealing


11.8
It is illegal for an individual to commit market abuse, which includes but is
not limited to insider dealing, improper disclosure of inside information,
misuse of information, manipulating transactions, misleading behaviour or market
distortion. You must have regard to the 2000 Act and the potential consequences
on yourself and the Employer when in possession of unpublished price sensitive
information of a confidential nature which relates to certain types of
securities. The 2000 Act applies to transactions which an individual carries out
as part of his/her job as well as to his/her own personal account dealings. It
also covers information which is obtained otherwise than in the course of
employment (e.g. from social contacts). Prior clearance is required by the
Employer for certain classes of personal investment transactions.



12.
CONFIDENTIALITY



12.1
You must not (except for the purpose of properly performing your duties under
this Agreement or unless ordered to do so by a Court) during your employment or
after its termination use, disclose or communicate and must use your best
endeavours to prevent the Improper use, disclosure or communication of any
Confidential Information.



12.2
You are not permitted to make any copy, abstract, summary or precis of all or
any part of any document, computer disk (including hard drive), tape or other
tangible item containing Confidential Information and belonging to the Employer,
any Associated Employer or to any of its or their clients or prospective clients
except where expressly authorised to do so or for the proper performance of your
duties.



12.3
The restrictions contained in this clause will cease to apply with respect to
any Confidential Information which comes into the public domain otherwise than
through unauthorised use, disclosure or communication by you.



12.4
For the avoidance of doubt, nothing in this Agreement shall prevent you from
raising an issue in relation to a protected disclosure within the meaning of
Section 43A of the Employment Rights Act 1996.



13.
MEDIA CONTACT



13.1
You must not make contact with or communicate with any member of the press or
media on behalf of the Employer or any Associated Employer unless you have been
expressly authorised in writing by the Employer to do so. You are not permitted
to publish any letters, articles or such like purporting to represent the views
of the Employer or any Associated Employer unless you have been expressly
authorised by the Employer to do so. Your attention is also drawn to the
Employer's Social Media Policy.



14.
EMAIL, INTERNET AND SOCIAL MEDIA



14.1
Telephone calls made and received by you using the Employer's equipment, use of
the email system to send or receive business or personal correspondence and use
of the Internet may be monitored and/or recorded by the Employer. You
acknowledge that the content of any communications using the Employer's





--------------------------------------------------------------------------------





systems will not be private and confidential to you. Further details are
contained in the Employer's policies, a copy of which is available on the HR
Intranet.


14.2
Any use of social media shall be in accordance with the Employer's policies, a
copy of which is available on the HR Intranet. For the avoidance of doubt, you
will remove all contacts of the Employer from any online or social media
platform used by you, including such contacts introduced to the Employer by you
in the course of your employment, if so directed by the Employer and in any
event on termination of your employment



15.
INTELLECTUAL PROPERTY



15.1
You must disclose all Work Results in writing to the Employer immediately on
making or developing them and keep details of the Work Results confidential.



15.2
All Work Results throughout the world will to the fullest extent permitted by
law be the exclusive property of the Employer. You must not register or attempt
to register any of the Intellectual Property Rights in the Work Results which
are the property of the Employer unless requested to do so by the Employer.



15.3
You hereby assign with full title guarantee to the Employer all rights, title
and Interest in existing and future Intellectual Property Rights in the Work
Results.



15.4
You must during your employment under this Agreement or at any time after its
termination for any reason whatsoever (at the expense of the Employer): •



(a)
do all acts and execute and swear all documents required by the Employer to vest
absolute legal and beneficial ownership of the Intellectual Property Rights in
the Work Results in the Employer (or its nominee) or to confirm the vesting of
such rights in the Employer (or its nominee) or to perfect the Employer's (or
its nominee's) title to the Intellectual Property Rights in the Work Results
throughout the world;



(b)
give to the Employer such reasonable assistance as the Employer may request in
evidencing the Employer's (or the Employer's nominee's) title to the
Intellectual Property Rights in the Work Results anywhere in the World;



(c)
take all steps necessary to procure registration of the Employer (or the
Employer's nominee) as proprietor of the Intellectual Property Rights in the
Work Results: and



(d)
give to the Employer all assistance as may be requested by the Employer (or the
Employer's nominee) in demonstrating the validity of and opposing any action or
counterclaim to revoke the Intellectual Property Rights in the Work Results:



in each case including, without limitation, providing evidence of use of any of
the Intellectual Property Rights.


15.5
Nothing in this clause 15 or in this Agreement affects your rights under
sections 39-43 Patents Act 1977.



15.6
You irrevocably waive all moral rights arising from the Work Results anywhere in
the world to the fullest extent permitted by law.



16.
DATA PROTECTION



16.1
By signing this Agreement you acknowledge and agree to the Employer and any
Associated Employer holding and otherwise processing data (including sensitive
personal data) relating to you, both electronically and manually, including (but
not limited to) for the purposes of the Employer's or any Associated Employer's
administration and management of its employees and business and compliance with
any applicable procedures, laws and regulations.



16.2
You also consent to the transfer, storage and other processing (both
electronically and manually) by the Employer or any Associated Employer of any
such data outside the European Economic Area (and any other country in which the
Employer operates).



17.
RISK CHECKS



17.1
During your employment, it may be necessary for us to undertake ad hoc or
regular national security, criminal record, anti-money laundering and credit
checks ("Risk Checks") in order that you may provide services to certain of our
clients, for example, clients regulated by the FCA. It may also be necessary for
us to provide such clients with information gained about you from those Risk
Checks.



17.2
If Risk Checks are necessary, the Employer will not be in a position to allow
you to provide services to the client until the Risk Checks have been completed
and the information provided to us.17.3    You





--------------------------------------------------------------------------------





will be notified if Risk Checks should become necessary and given details of any
access that may be required by the FCA or to the client to the information
obtained about you. As information revealed by these Risk Checks is covered by
the Data Protection Act 1998 and may be information that would be classified as
"sensitive personal data" under that Act, Risk Checks will not be carried out
and information provided to third parties until you have given your written
consent.


17.4
Any information revealed by the Risk Checks made by us will not be used for any
other purpose or disclosed to any third party without your consent. Any
information obtained about you from these Risk Checks will not be retained for
any longer than 6 months from the date of its receipt and will be destroyed in a
secure manner after this period.



17.5
If you refuse to provide your consent to the Employer undertaking the necessary
Risk Checks and/or providing the information revealed by the Risk Checks to the
client or relevant third party, or if the information revealed by the Risk
Checks suggests you are unsuitable to provide the services to the client (in the
opinion of the Employer and/or client), the Employer will look at alternative
options for employment. If no suitable alternative options are available, the
Employer may have no other option than to terminate your employment in
accordance with clause 22.1.



18.
DISCLOSURE OF WRONGDOINGS



18.1
During your employment under this Agreement you must promptly disclose to the
Employer any misconduct or breach of duty on your part or on the part of any
other employee of the Employer or any Associated Employer and disclose any
information that comes into your possession that adversely affects or may
adversely affect the Employer or any Associated Employer or the business of the
Employer or any Associated Employer including, but not limited to, the misuse by
any employee of any confidential information belonging to the Employer or any
Associated Employer.



19.
GRIEVANCES



19.1
The Employer has in place formal grievance procedures which can be found on the
HR Intranet. If you have a grievance regarding your employment you should in the
first instance speak to your immediate manager. If the grievance is not then
resolved to your satisfaction, you should refer to the Employer's Grievance
Procedure. This Procedure policy does not form part of your contract of
employment.



20.
DISCIPLINARY PROCEDURE



20.1
The Employer has in place formal disciplinary procedures which can be found on
the HR Intranet. This procedure does not form part of your contract of
employment.



20.2
If you wish to appeal against any disciplinary decision, you may apply in
writing to do so in accordance with the Employer's Disciplinary Procedure. You
will be notified of identity of the person to whom you should appeal when you
are issued with the disciplinary decision.



21.
POLICIES AND PROCEDURES



21.1
The Employer has various policies, rules and procedures applicable to your
employment, which can be found on the HR Intranet.



21.2
You are expected to act in accordance with these policies and rules Including
(without limitation) the Employer's Code of Business Ethics. Except where
otherwise indicated, any material contained in the Employer's policies, rules
and procedures does not form part of your terms and conditions employment. The
Employer may make additions, deletions or variations to its policies, rules and
procedures from time to time without notice to you.



21.3
By signing this Agreement you acknowledge that you will read and abide by the
policies held on the HR Intranet. Any unreasonable failure by you to comply with
the Employer's policies, rules and procedures will be regarded as a failure by
you to comply with a reasonable instruction and may result in disciplinary
action being taken against you.



22.
TERMINATION OF EMPLOYMENT



22.1
Subject to clause 22.2, your employment under this Agreement may be terminated
by either party giving to the other not less than twelve calendar months' notice
in writing.



22.2
The Employer may, without giving any period of notice or making a payment by way
of compensation, damages, payment in lieu of such period of notice or otherwise,
immediately terminate this Agreement if you:







--------------------------------------------------------------------------------





(a)
commit any act of serious misconduct or repeat or continue (after warning) any
material breach of your obligations under this Agreement or contained in any
relevant policy or the Code of Business Ethics: or



(b)
commit any act of dishonesty whether relating to the Employer, any Associated
Employer, other employees or otherwise; or



(c)
are involved in or associated with any conduct (whether on or off duty) that:



(i)
impairs your, the Employer's or any Associated Employer's reputation or general
standing; or



(ii)
prejudices its or their interests; or



(d)
are convicted of an offence under any statutory enactment or regulation relating
to any criminal offence in the United Kingdom or elsewhere (other than an
offence under road traffic legislation in the United Kingdom or elsewhere for
which a non-custodial penalty is imposed); or



(e)
are disqualified from being a director by reason of any order made under the
Employer Directors Disqualification Act 1986 or any other enactment.



22.3
The Employer reserves the right at its absolute discretion and at any time to
terminate your employment with immediate effect by notifying you that the
Employer is exercising its right under this clause to make a payment in lieu of
the notice entitlement referred to in clause 22.1 or, if less, any unexpired
period of notice (whether such notice was given by the Employer or by you) and
it will make such payment within 28 days of such notification. The amount of
such payment will consist of a sum equivalent to your basic salary for the
relevant period.



22.4
The termination of this Agreement (however it arises) will not operate to affect
any of the provisions of this Agreement that are expressed to operate or have
effect after Its termination and will not prejudice the exercise of any right or
remedy of either party accrued beforehand.

23.
GARDEN LEAVE AND SUSPENSION



23.1
The Employer may:



(a)
where notice of termination has been served by the Employer or by you, exclude
you from any premises of the Employer and any Associated Employer for the notice
period or remainder of the notice period. During the period of any such
exclusion, you will remain an employee of the Employer, continue to receive the
salary and benefits provided to you in the course of your employment under this
Agreement (but not any bonus or long term incentives) and remain bound by all
the terms of your employment under this Agreement; or



(b)
suspend you from the performance of any of your duties during any period in
which the Employer is carrying out an investigation into any of your alleged
acts or defaults.



23.2
You must not during any period of exclusion or suspension pursuant to clause
23.1 without the prior written consent of the Employer speak to or otherwise
communicate with any director or employee of the Employer or any Associated
Employer or any client, customer or supplier of the Employer or any Associated
Employer except in any ordinary social context.



23.3
During any period of exclusion or suspension pursuant to clause 23.1 you must,
if requested by the Employer, take any holiday that has accrued on such day or
days as the Employer may specify.



24.
PROTECTION OF BUSINESS INTERESTS



24.1
As the property industry is highly competitive, you agree to abide by the
provisions set out in the Schedule to this Agreement.



25.
RESIGNATION OF POSITIONS HELD



25.1
On the termination of this Agreement (however arising) or, if earlier, on
request from the Employer at the start of your notice period, you shall resign
immediately without compensation from any office or trusteeship that you hold in
or on behalf of the Employer or any Associated Employer.



26.
RETURN OF PROPERTY







--------------------------------------------------------------------------------





26.1
Upon the termination of your employment under this Agreement for whatever
reason, or upon the Employer's exercise of its rights under clause 23 at any
time after notice of termination has been given under clause 22.1, you must
deliver up to the Employer all keys, passes, laptops and computer equipment
(including any computer discs or memory sticks), mobile phones, smartphones and
other devices, credit cards, correspondence, documents, specifications, reports,
papers, records, client lists and any confidential information (on whatever
media and wherever located) and all copies of them and any other property
belonging to the Employer or any Associated Employer which may be in your
possession or under your control.



27.
WARRANTIES AND CONDITIONS



27.1
By signing this Agreement you warrant that:



(a)
you have the right to live in the UK and to work for the Employer in the UK, and
acknowledge that your continued employment with the Employer is conditional on
you complying with the obligations set out in clause 28 and retaining the right
to remain lawfully in the UK and to work for the Employer in the UK;



(b)
by entering into this Agreement you will not be in breach of any agreements with
or obligations owed to any third party;



(c)
you have not, and will not, bring a prior employer's confidential, proprietary,
or trade secret information, whether in paper or electronic form, to the
Employer, nor use such information in the course of your duties on behalf of the
Employer; and



(d)
save as disclosed in writing to the Employer's General Counsel prior to the
signing of this Agreement, within the last 12 years, you have not been the
subject of any formal inquiry, investigation or proceedings in respect of any
claim for professional negligence that has resulted in, or may result in the
payment of any damages to a third party and that you are not aware of any such
inquiry, investigation or proceedings pending at the date of this Agreement. You
shall immediately notify the Employer if you become aware of, or are subject to,
any such inquiry, investigation or proceedings which may result in such payment.



27.2
This contract of employment is subject to the accuracy and validity of any
statements made or references supplied by you to the Employer and of your
declarations, qualifications and accreditations set out in your CV or
application form, and may be terminated by the Employer with immediate effect if
any statements, declarations, references, qualifications or accreditations are
determined to be inaccurate or invalid.



28.
IMMIGRATION STATUS



28.1
The Employer is obliged, pursuant to the requirements of the Immigration, Asylum
and Nationality Act 2006 (the "2006 Act"), to check that each of its employees
has the right to work in the UK. The Employer has a duty to carry out document
checks on all employees before they commence employment to ensure that they have
the right to work in the UK and for all employees hired on or after 29 February
2008, the Employer has an ongoing legal obligation to check the immigration
status of non-EEA (European Economic Union) workers who have limited leave to
remain in the UK at least once every 12 months. Accordingly:



(a)
you are required to provide evidence of your right to work in the UK prior to
the commencement of employment;



(b)
you undertake to provide on request, and if necessary at least once in every 12
month period, your original passport and other satisfactory documentary evidence
of your right to work in the UK. You acknowledge that your continuing employment
with the Employer is conditional on compliance with this obligation and other
duties under this clause, and failure to comply to the Employer's satisfaction
may result in disciplinary action under the Employer's Disciplinary Procedure;



(c)
it is your responsibility to inform the Employer immediately if your restricted
right to work in the UK ceases, or is reasonably expected to cease during your
employment, and to immediately provide the Employer with written details of
changes to your personal circumstances that might affect your immigration
permission: and

(d)
it is your responsibility to notify the Employer in writing within five working
days of any changes to your home address and phone number (including mobile
phone number, if you have one). You must also provide the Employer with
up-to-date details of your next of kin. For these purposes, you should be aware
that the Employer needs to maintain a history of your contact details, not just
your current details.



Failure to observe these obligations may lead to disciplinary action being taken
against you under the
Employer's Disciplinary Procedure. The Employer has a right to terminate your
employment with immediate
effect, without notice or any payment in lieu of notice, if you lose your right
to work in the UK.






--------------------------------------------------------------------------------





29.
DEFINITIONS



29.1
For the purposes of this Agreement:



(a)
"Associated Employer" means any Employer which for the time being is:



(i)
a parent undertaking (as defined by the Companies Act 2006) of the Employer; or



(ii)
a subsidiary undertaking (as defined by the Companies Act 2006) of any such
parent undertaking or of the Employer;



(iii)
an undertaking over which the Employer has control within the meaning of section
995 of the Income Tax Act 2007; or



(iv)
an undertaking whose equity share capital or economic interest is owned as to
20% or more but not more than 50% by the Employer or any undertaking referred to
in (i) to (iii) above;



(b)
"Board" means the board of directors of the Employer or any committee duly
appointed by it;



(c)
"Confidential information" means information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the Employer or any Associated Employer or any of its or their business
contacts (including but not limited to any client, supplier, investor, agent,
consultant or distributor) which is not generally known or easily accessible by
the public and which the Employer or any Associated Employer regards as
confidential, including, without limitation, information relating to the
business, technical processes, research or finances of any of them (including,
without limitation, any client lists, terms of business and/or fee arrangements
in force or under discussion) or relating to the know-how, designs, inventions
or improvements or other matters connected with the products or services
marketed, provided or obtained by the Employer or any Associated Employer or any
of its or their business contacts or relating to employee remuneration or
incentive arrangements or corporate governance issues (including but not limited
to any internal organisation, proposed mergers, acquisitions or alliances or
information which may have a bearing on the Employer's or any Associated
Employer's share price);



(d)
"Intellectual Property Rights" mean all intellectual property rights in any part
of the world including:



(i)
patents, utility models, rights to inventions, registered and unregistered trade
marks, rights in get-up, rights in domain names, registered designs,
unregistered rights in designs, copyrights (including rights in software) and
neighbouring rights, database rights, rights in know-how, supplementary
protection certificates, semiconductor and topography rights, plant breeders'
rights, rights in performances and, in each case, rights of a similar or
corresponding character; and



(ii)
all applications and rights to apply for the protection of any of the rights
referred to in paragraph (a) above.



(e)
"Work Results" mean all inventions, improvements, ideas, formulae, prototypes,
developments, innovations, records, reports, documents, papers, drawings,
transparencies, photos, graphics, names or logos, typographical arrangements,
devices, processes, discoveries, designs, topographies, databases, including,
but not limited to, lists of contacts, whether personal or otherwise, know-how,
technology, products, software, copyright works, trade marks, trade and business
names, domain names, and any other matters or things devised, prepared,
developed, created or made by you (whether alone or with others and whether or
not patentable or capable of registration and whether or not recorded in any
medium) during the term of this Agreement either:



(i)
in the course of your employment under this Agreement; or



(ii)
outside the course of your employment if such matters relate to the business of
the Employer or any Associated Employer or to projects carried out by you on
behalf of the Employer.



30.
MISCELLANEOUS



30.1
There are no collective agreements applicable to you or which affect your terms
of employment.



30.2
The Employer reserves the right at its sole discretion to make changes to your
terms of employment in this Agreement. You will be given at least one month's
notice of any change.





--------------------------------------------------------------------------------







30.3
This Agreement takes effect in substitution for all previous agreements and
arrangements (whether written, oral or implied) between the Employer or any
Associated Employer and you relating to your employment and any such previous
agreements are deemed to have been terminated by mutual consent with effect from
the commencement of this Agreement.



30.4
If your employment under this Agreement terminates:



(a)
by reason of the liquidation of the Employer for the purposes of amalgamation or
reconstruction; or



(b)
as part of any arrangement for the amalgamation of the undertaking of the
Employer not involving liquidation; or



(c)
as part of any arrangement for the transfer of the whole or part of the
undertaking of the Employer to any Associated Employer and you are offered
employment with any concern or undertaking resulting from such amalgamation,
reconstruction or transfer on terms generally not less favourable than the terms
of this Agreement, you will have no claim against the Employer in respect of the
termination of your employment by the Employer by reason of any of the events
specified in this clause.



30.5
You consent to the transfer of your employment under this Agreement to an
Associated Employer at any time during the term of your employment under this
Agreement.



30.6
English law applies to this Agreement and both you and the Employer submit to
the jurisdiction of the English courts.



Protection of business interests
1.
RESTRICTIONS AND OBLIGATIONS



1.1
If at any time you are invited or approached to take up employment with, or to
enter into a business relationship with a competitor of the Employer or any
Associated Employer you will disclose that fact as soon as practicable in
writing to the Employer.



1.2
If at any time you decide to accept an offer of employment or to enter into a
business relationship with a competitor of the Employer or any Associated
Employer before accepting such an offer you must:



(a)
provide the competitor with a copy of this Schedule; and



(b)
give notice of this fact as soon as reasonably practicable in writing to the
Employer.



1.3
In order to protect and maintain a stable workforce, the Employer requires that
if at any time you become aware that another employee of the Employer or any
Associated Employer has been invited or approached to take up employment with,
or to enter into a business relationship with, a competitor of the Employer or
any Associated Employer, you must inform the Employer of this fact as soon as
reasonably practicable.



1.4
You must not without the prior written consent of the Employer directly or
indirectly at any time during your employment or the Relevant Period:



(a)
canvass, solicit or entice or endeavour to canvass, solicit or entice business
from any Relevant Client or Prospective Client for the purposes of any business
which at any time during the Relevant Period competes or will compete or seeks
to compete with the Business; or



(b)
deal with any Relevant Client or Prospective Client for the purposes of any
business which at any time during the Relevant Period competes or will compete
or seeks to compete with the Business;



(c)
solicit or entice or endeavour to solicit or entice away from the Employer or
any Associated Employer any Key Personnel;



(d)
employ or engage or endeavour to employ or engage any Key Personnel whether or
not such person would be in breach of contract as a result of such employment or
engagement.



1.5
You acknowledge (having taken appropriate legal advice) that the provisions of
this Schedule are fair, reasonable and necessary to protect the goodwill and
interests of the Employer and any Associated Employer.







--------------------------------------------------------------------------------





1.6
You acknowledge that the provisions of this Schedule constitute severable
undertakings given for the benefit of the Employer and each Associated Employer
and may be enforced by the Employer on behalf of all or any of them.



1.7
If any of the restrictions or obligations contained in this Schedule is held not
to be valid on the basis that it exceeds what Is reasonable for the protection
of the goodwill and interests of the Employer and any Associated Employer but
would be valid if part of the wording were deleted then such restriction or
obligation shall apply with such deletions as may be necessary to make it
enforceable.



2.
DEFINITIONS



In this Schedule:


"Business" means the business or businesses of the Employer or any Associated
Employer in or with which you have been involved or concerned at any time during
the period of 12 months prior to the Relevant Date;


"Capacity as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity;


"Directly or Indirectly" means you acting either alone or jointly with or on
behalf of or by means of any other person, firm or Employer whether as
principal, partner, manager, employee, contractor, director, consultant,
Investor or otherwise;


"FCN means the Financial Conduct Authority (and its successors)


"Key Personnel" means any person with whom you had dealings other than in
minimal or non-material way when employed by the Employer who is at the Relevant
Date or was at any time during the period of 12 months prior to the Relevant
Date employed by or engaged in the Business and who by reason of their
employment or engagement and in particular their seniority and expertise, or
knowledge of Confidential Information, or knowledge or influence over any
Relevant Client or Prospective Client is likely materially to be able to assist
or to benefit a business In or proposing to be in competition with the Employer
or any Associated Employer;


"Prospective Client" means any person, firm or Employer to whom or which at any
time during the period of 6 months prior to the Relevant Date the Employer or
any Associated Employer was actively and directly seeking to supply services for
the purposes of the Business and with whom or which you had dealings other than
in a minimal and non-material way at any time during the said period;


"Relevant Client" means any person, firm or Employer who or that at any time
during the period of 12 months prior to the Relevant Date is or was a client of
the Employer or any Associated Employer or was in the habit of dealing under
contract with the Employer or any Associated Employer and with whom or which you
had dealings other than in a minimal and non-material way at any time during
that period;


"Relevant Date" means the earlier of the Termination Date and the date on which
any period of suspension or exclusion under clause 23.1(a) begins;


"Relevant Period" means the period of 6 months from the Termination Date,
reduced by any period immediately prior to the Termination Date during which you
have been suspended or excluded pursuant to clause 23; and


"Termination Date" means the date on which your employment with the Employer
terminates however caused.


Signed /s/ Rupert Hudspith
Dated 28th December 2018


Rupert Hudspith
Head of Human Resources; EMEA


On behalf of Cushman & Wakefield Debenham Tie Leung limited


I agree to the terms and conditions set out in this Agreement.


Signed /s/ John Forrester
Dated......19.2.2019
John Forrester






Please return to:




--------------------------------------------------------------------------------





Andrea Hornby
Human Resources
Cushman & Wakefield Debenham Tie Leung Limited
125 Old Broad Street
London
EC2N lAR
















